Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 1 of 33 PageID: 3668




 Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


     FLINT GROUP PACKAGING INKS NORTH
     AMERICA CORP.,                                              Civil Action No. 16-cv-03009
                  Plaintiff,
     v.                                                                    OPINION
     FOX INDUSTRIES INC., CENOTEC CO.
     LTD., and CHARLES RICHARDSON
                  Defendants,


 John Michael Vazquez, U.S.D.J.
          This case concerns a dispute over grinding media – a product used in the commercial ink

 manufacturing process – that Defendant Cenotec Co. Ltd. (“Cenotec”) manufactured and which

 Defendants Fox Industries Inc. (“Fox”) and Charles Richardson sold to Plaintiff Flint Group

 Packaging Inks North America Corp.’s (“Flint”), a commercial ink manufacturer. Pending before

 the Court are three separate motions to dismiss Plaintiff’s Third Amended Complaint (“TAC”)

 pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. D.E. 232 (Fox),

 D.E. 228 (Cenotec), D.E. 236 (Richardson).         The Court reviewed the parties’ submissions in

 support and in opposition 1 and decided the motion without oral argument pursuant to Fed. R. Civ.



 1
   Fox’s brief, D.E. 232-1, will be referred to as “Fox. Br.”; Fox’s reply brief in support of its motion
 to dismiss, D.E. 244, will be referred to as “Fox Reply”; Cenotec’s brief, D.E. 228-1, will be
 referred to as “Cenotec Br.”; Cenotec’s reply brief in support of its motion to dismiss, D.E. 245,
 will be referred to as “Cenotec Reply”; Richardson’s brief, D.E. 236-1, will be referred to as “Rich.
 Br.”; Richardson’s reply brief in support of his motion to dismiss, D.E. 246, will be referred to as
 “Rich. Reply”; Flint’s opposition to Fox’s motion to dismiss, D.E. 241, will be referred to as “Flint
 Opp. Fox”; Flint’s opposition to Cenotec’s motion to dismiss, D.E. 240, will be referred to as
 “Flint Opp. Cenotec”; and, Flint’s opposition to Richardson’s motion to dismiss, D.E. 242, will be
 referred to as “Flint Opp. Rich.”
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 2 of 33 PageID: 3669




 P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated below, Defendants’ motions to dismiss are

 denied.

    I.        BACKGROUND
           Flint has amended its Complaint three times, D.E. 82, D.E. 152, D.E. 220. Much of the

 extensive factual background the Court included in its earlier opinion dismissing Plaintiffs’ initial

 complaint, D.E. 39 (“Prior Opinion”) at 1-6, is realleged in the TAC. The Court incorporates that

 background by reference here and briefly reviews the new allegations in Flint’s TAC that are

 relevant to the pending motions.

           Flint manufactures commercial inks. TAC ¶ 14. Flint sells its finished ink to commercial

 printers, such as Sonoco Products Co. (“Sonoco”). Id. To manufacture ink, Flint uses grinding

 media, referred to as “shot”, to crush and grind ink ingredients as they move through Flint’s

 manufacturing process. Id. ¶ 15. Cenotec manufactures shot, id. ¶ 16, and Fox sells it, id. ¶ 17.

 Richardson is the founder, president, sole owner, and lone officer of Fox. Id. ¶ 18.

           The current matter arises out of Flint’s purchase and subsequent use of shot from Fox that

 was manufactured by Cenotec. In its TAC, Flint now clarifies the differences between the shot

 that it thought it was purchasing from Fox and the shot that it actually received from Fox. Flint’s

 TAC also details a conspiracy between Fox, Richardson, and Cenotec to secretly sell Flint non-

 conforming shot disguised as conforming shot.

           Flint alleges that in 2008, based on the recommendation of Fox, it began purchasing

 “Zirconium Silicate Bead” shot, product code “CZS” (“CZS”), from Fox for use in Flint’s ink

 manufacturing processes. Id. ¶¶ 55-56. Cenotec manufactures CZS. Id. ¶ 55. To purchase CZS,

 Flint placed orders for either “Zirconium Silicate” or “ZiSi.” Id. ¶ 56. Fox’s “acknowledgements,

 labels, and other related documents consistently identified the product that it sold and supplied



                                                   2
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 3 of 33 PageID: 3670




 Flint as” CZS. Id. ¶ 57. Between 2008 and 2012, Flint used CZS to manufacture its ink without

 issue. Id.

        The TAC now adds that in or around 2012, Cenotec introduced Richardson and Fox to

 another of its shot products called “Zirconia Toughened Alumina Beads,” product code “CZM,”

 (“CZM”). Id. ¶ 79. Cenotec allegedly directed Fox and Richardson to “sell CZM as CZS” and to

 not tell Fox’s customers the two were different products. Id. Flint claims Cenotec, Fox, and

 Richardson entered this conspiracy to secretly pass-off CZM as CZS so that they could charge

 their customers CZS prices for CZM, which is comparably cheaper to make, thus increasing

 Defendants’ profits. Id. ¶ 133. In 2012, Richardson assembled Fox employees and directed them

 to sell CZM to Fox’s customers without identifying it as such or warning that CZM contained

 alumina. Id. ¶ 86. As a result, Fox’s employees began misbranding and misidentifying CZM as

 CZS on product labels, order acknowledgements, packing slips, spec sheets, and other documents

 Fox provided to customers. Id. ¶ 87. Between 2013 and 2014, Fox secretly supplied “thousands

 of pounds” of CZM to Flint disguised as CZS. Id. ¶¶ 91-92. Flint then unknowingly used the

 CZM in its ink manufacturing process.

        CZM is not suitable for Flint’s ink manufacturing purposes. See id. ¶ 130. During Flint’s

 ink-making process, the CZM “wore into pieces of alumina smaller than 25 thousandths of a

 millimeter,” passed through Flint’s industry-standard filters, and mixed with Flint’s finished ink.

 Id. ¶ 27. Flint alleges that this effectively turned its ink into “liquid sandpaper.” Id. As discussed

 in the Prior Opinion, Flint claims that the alumina-infused ink it then sold to Sonoco “wreaked

 havoc on Sonoco’s equipment.” Id. ¶ 28. The alumina-infused ink abraded Sonoco’s printing

 cylinders such that the cylinders were unusable after handling only a fraction of the printing they




                                                   3
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 4 of 33 PageID: 3671




 normally handled. Id. ¶¶ 65-67. As a result, Sonoco was unable to print the images it desired,

 which disrupted its ability to make timely deliveries to its customers. Id. ¶ 69.

          Flint claims Defendants’ conspiracy to pass-off CZM as CZS caused Flint significant

 damages. Specifically, Sonoco quantified its costs to resurface its thousands of cylinders and for

 the waste, labor downtime, outbound freight, cylinder freight, blocked and one-off jobs, and other

 overhead at approximately $700,000 per month. Id. Sonoco calculated that its total damages

 exceeded $10,000,000.      Id. ¶ 146.    Flint ultimately paid Sonoco more than $6,300,000 to

 compensate Sonoco for those damages, which it seeks to recover in this suit. Id. Flint also seeks

 to recover the difference between the price it paid for the CZS and the actual price of the CZM it

 was provided with. Id. ¶ 156. Flint adds that it suffered damages from “thousands of pounds of

 spoiled” products, lost profits from ink sales and other products ruined by the CZM, and the costs

 it sustained in investigating the cause of Sonoco’s damages, totaling nearly $14,400,000. Id. ¶

 154.

    II.      PROCEDURAL HISTORY

          Flint filed its initial Complaint against Fox on May 25, 2016. D.E. 1. On July 13, 2016,

 Fox filed its first motion to partially dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6),

 D.E. 11. The Court granted Fox’s motion to dismiss and dismissed Counts One, Four, Five, Six,

 Eight, Nine, Ten, Eleven, and Twelve of the Complaint. D.E. 40. However, the Court permitted

 Flint to amend its initial Complaint to add a cause of action for breach of express warranty. Id.

          On November 11, 2017, Plaintiff filed a letter application seeking leave to file an amended

 complaint. D.E. 68.      Plaintiff’s proposed first amended complaint asserted “numerous counts

 that [the] Court had previously dismissed with prejudice.” D.E. 151 at 2. On January 26, 2018,

 United States Magistrate Judge Mark Falk granted in part and denied in part Flint’s motion to file



                                                   4
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 5 of 33 PageID: 3672




 an amended complaint. D.E. 79. Specifically, Judge Falk denied Flint’s application as to Counts

 One, Two, Three, Four, Five, Six, Seven, Eight, Nine, Ten, and Fourteen and granted Flint’s

 application as to Counts Eleven, Twelve, and Thirteen. Id. Despite Judge Falk’s ruling, Flint

 included all counts in its First Amended Complaint (“FAC”), which if filed on February 09, 2018,

 adding Richardson and Cenotec as Defendants. D.E. 82. On March 9, 2018, Fox filed a motion

 to dismiss Flint’s FAC, D.E. 90, which Richardson joined, D.E. 92. Cenotec also moved to dismiss

 the FAC. D.E. 106. After limited jurisdictional discovery, Cenotec filed an amended motion to

 dismiss, D.E. 125, which Fox joined, D.E. 131. The Court granted Fox and Cenotec’s motions to

 dismiss, dismissed the FAC without prejudice, and ordered Flint to file an amended complaint

 consistent with the Court’s and Judge Falk’s previous orders, D.E. 40, 79. D.E. 151.

        On April 22, 2019, Flint filed its Second Amended Complaint (“SAC”). D.E. 152. Cenotec

 followed with another motion to dismiss, D.E. 157, as did Fox, D.E. 164. On September 6, 2019,

 Flint filed a motion for leave to file its TAC. D.E. 189. Fox and Cenotec opposed the motion,

 D.E. 196, 197. On December 18, 2019, Judge Falk granted Flint’s motion for leave to file its TAC.

 D.E. 213.

        Flint then filed its TAC. D.E. 220. The TAC asserts seven Counts: (1) a claim under New

 Jersey’s Product Liability Act, N.J.S.A. §§ 2A:58c-1, et seq., (“PLA”); (2) breach of contract; (3)

 breach of the covenant of good faith and fair dealing; (4) violation of New Jersey’s Consumer

 Fraud Act, N.J.S.A. §§ 56:8-1, et. seq. (“CFA”); (5) fraud; (6) civil conspiracy; and (7) negligent

 misrepresentation. The current motions (with oppositions and replies) followed. D.E. 228, 232,

 236, 240, 241, 242, 244, 245, 246.




                                                 5
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 6 of 33 PageID: 3673




    III.      STANDARD OF REVIEW

           Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

 dismiss a count for “failure to state a claim upon which relief can be granted[.]” To withstand a

 motion to dismiss under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to

 relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

 complaint is plausible on its face when there is enough factual content “that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability

 requirement, it does require a pleading to show more than a sheer possibility that a defendant has

 acted unlawfully.” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal

 quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

 a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.

           In evaluating the sufficiency of a complaint, a district court must accept all well-pleaded

 factual allegations in the complaint as true and draw all reasonable inferences in favor of the

 plaintiff. Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). A court, however, is

 “not compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

 disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

 after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

 relief could be granted under any set of facts consistent with the allegations, a court may dismiss

 the complaint for failure to state a claim. DeFazio v. Leading Edge Recovery Sols., 2010 WL

 5146765, at *1 (D.N.J. Dec. 13, 2010).

           For allegations sounding in fraud, Rule 9(b) imposes a heightened pleading standard.

 Specifically, a party alleging fraud “must state with particularity the circumstances constituting



                                                    6
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 7 of 33 PageID: 3674




 fraud or mistake,” but “[m]alice, intent, knowledge, and other conditions of a person’s mind may

 be alleged generally.” Fed. R. Civ. P. 9(b). A plaintiff must plead fraud with sufficient

 particularity such that he puts the defendant on notice of the “precise misconduct with which [he

 is] charged.” Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d Cir. 2004), abrogated in part on other

 grounds by Twombly, 550 U.S. at 557. “To satisfy this standard, the plaintiff must plead or allege

 the date, time, and place of the alleged fraud or otherwise inject precision or some measure of

 substantiation into a fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir.

 2007).

     IV.      ANALYSIS 2

           Defendants have moved to dismiss Flint’s CFA, PLA, fraud, negligent misrepresentation,

 breach of the implied covenant of good faith and fair dealing, and conspiracy claims on various

 grounds. The Court will address each of Defendants’ arguments in turn.

           A. CFA

              1. The Economic Loss Doctrine

           All Defendants move to dismiss Flint’s CFA claim based on the economic loss doctrine.

 Fox Br. at 21-28; Rich. Br. at 15-21; Cenotec Br. at 14-36. Defendants contend that because a

 sales contract governed the parties’ relationship, Flint’s only recourse for Fox’s alleged provision

 of CZM instead of CZS is a claim for breach of contract. See e.g., Fox Br. at 26.

           “The economic loss doctrine prohibits the recovery in a tort action of economic losses

 arising out of a breach of contract.” Sun Chem. Corp. v. Fike Corp., 235 A.3d 145, 150 n. 2



 2
   The parties agree that New Jersey law governs. Accordingly, the Court will apply New Jersey
 law. See Manley Toys, Ltd. v. Toys R Us, Inc., No. 12-3072, 2013 WL 244737, at *2 (D.N.J. Jan.
 22, 2013) (“Because the parties have argued the viability of the remaining claims as though New
 Jersey substantive law applies, the Court will assume that to be the case.” (citing USA Mach. Corp.
 v. CSC, Ltd., 184 F.3d 257, 263 (3d Cir. 1999)).
                                                  7
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 8 of 33 PageID: 3675




 (2020)). In Saltiel v. GSI Consultants, Inc., the New Jersey Supreme Court held that “[u]nder New

 Jersey law, a tort remedy does not arise from a contractual relationship unless the breaching party

 owes an independent duty imposed by law.” 788 A.2d 268, 280 (N.J. 2002) (emphasis added)

 (citation omitted). Courts in this district have held that the CFA imposes and independent duty by

 law. See G & F Graphic Servs., Inc. v. Graphic Innovators, Inc., 18 F. Supp. 3d 583, 589-90

 (D.N.J. 2014) (collecting cases).

        In G & F Graphic, the court observed the following:

                The state legislature intended persons who committed fraudulent
                commercial practices in connection with the sale of merchandise to
                be liable for treble damages. To hold that this statutory claim is
                subsumed by plaintiff's breach of contract cause of action would be
                contrary to legislative intent and would preclude consumer fraud
                claims in far too many circumstances.

 Id. at 589 (citing Florian Greenhouse, Inc. v. Cardinal IG Corp., 11 F. Supp. 2d 521, 528 (D.N.J.

 1998)). The G & F Graphic court also ruled that this conclusion was consistent with Saltiel

 because “[t]he CFA imposes . . . a duty to be fair and honest in consumer transactions which is

 ‘independent of the duties that ar[i]se under [a] contract.” Id. at 590 (quoting Saltiel, 788 A.2d at

 280). The Court finds such reasoning persuasive. Accordingly, the Court finds that the economic

 loss doctrine does not bar Flint’s CFA claim.

            2. Scope of the CFA

        Fox and Richardson next contend that the CFA does not apply to the transaction at issue

 here, Fox’s sale of shot to Flint. Defendants explain that the CFA is inapplicable because Fox and

 Flint are “sophisticated” parties and because shot is not “merchandise” within the meaning of the

 CFA. Fox Br. at 26-28; Rich. Br. at 22-23.

        The CFA provides that “[t]he term ‘merchandise’ shall include any objects, wares, goods,

 commodities, services or anything offered, directly or indirectly to the public for sale[.]” N.J.S.A.

                                                  8
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 9 of 33 PageID: 3676




 § 56.8-1(c). “‘[T]he public,’ as used in this definition of ‘merchandise,’ refers to ‘the public at

 large.’” Princeton Healthcare Sys. v. Netsmart New York, Inc., 29 A.3d 361, 365 (N.J. Sup. Ct.

 App. Div. 2011) (quoting Finderne Mgmt. Co. v. Barrett, 955 A.2d 940 (N.J. Sup. Ct. App. Div.

 2008)). However, “[t]o fall within the scope of the NJCFA, goods and services need not be only

 those that are purchased by ‘average consumers’; the statute may also cover merchandise that is

 ‘expensive, uncommon, or only suited to the needs of a limited clientele.’” CDK Glob., LLC v.

 Tulley Auto. Grp., Inc., No. 15-3103 (KM) (JBC), 2016 WL 1718100, at *6 (D.N.J. Apr. 29, 2016).

        Here, Flint indicates that, at a minimum, the shot is an object, see TAC ¶ 15, and that

 Cenotec markets its shot to the public. Id. ¶ 16, 17. The TAC also alleges that Fox sold Cenotec’s

 CZM shot to at least “three other customers” besides Flint. Id. ¶ 25. Flint has adequately alleged

 the shot is merchandise within the meaning of the CFA.

        The Court also disagrees with Defendants’ argument that Flint is not a “consumer” under

 the CFA. “The entire thrust of the [CFA] is ‘pointed to products and services sold to consumers

 in the popular sense.’” BOC Grp., Inc. v. Lummus Crest, Inc., 597 A.2d 1109, 1112 (N.J. Sup. Ct.

 Law. Div. 1990) (quoting Neveroski v. Blair, 358 A.2d 473 (N.J. Sup. Ct. App. Div. 1976)).

 “[A]lthough the Consumer Fraud Act does not define the term ‘consumer’ or contain an explicit

 ‘retail restriction,’ it was intended to protect persons engaging in ‘consumer’ transactions, not

 those acquiring businesses.” J & R Ice Cream Corp. v. California Smoothie Licensing Corp., 31

 F.3d 1259, 1272 (3d Cir. 1994). “A ‘consumer’ is generally defined as ‘one who uses (economic)

 goods, and so diminishes or destroys their utilities.’” Stockroom, Inc. v. Dydacomp Dev. Corp.,

 941 F. Supp. 2d 537, 544 (D.N.J. 2013) (quoting Hundred East Credit Corp. v. Eric Shuster Corp.,

 515 A.2d 246 (N.J. Sup. Ct. App. Div. 1986)).




                                                 9
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 10 of 33 PageID: 3677




        Flint alleges that “it never purchased shot for resale or distribution.” TAC ¶ 50. Instead,

 Flint claims that it was an end user of Cenotec’s shot – Flint alleges that it passes “solvents, resins,

 and dry pigments . . . through a basket containing thousands of pieces of shot” at the milling step

 of the ink manufacturing process and that “shot wears out over time.” TAC ¶¶ 49, 50. In other

 words Flint “did not obtain the [shot] . . . for . . . resale; [Flint] was the consumer and user of [the

 shot].” CDK Glob., LLC, 2016 WL 1718100, at *6. Courts in New Jersey “have squarely held

 that the NJCFA applies to the sale of merchandise for use in business operations” as here.

 Stockroom, Inc., 941 F. Supp. 2d 537, 543-544 (finding the plaintiff business to be a “consumer”

 under the CFA in connection with the plaintiff’s purchase of order-processing software from

 defendant business); see also Coastal Grp., Inc. v. Dryvit Sys., Inc., 643 A.2d 649, 653 (N.J. Sup.

 Ct. App. Div. 1994) (reversing trial court’s finding that the plaintiff, a condominium project owner

 and developer, was not a consumer within the meaning of the CFA in connection with plaintiff’s

 purchase of prefabricated wall paneling from the defendant panel manufacturer). Flint has

 sufficiently pled that the CFA applies.

             3. Subsumption

         Defendants next assert that because Flint’s claims “sound in products liability,” Flint is

 limited to its remedy under the PLA and may not seek damages under a tort theory of liability.

 Cenotec Br. at 22; Rich. Br. at 12; Fox. Br. at 33. Cenotec adds that Flint’s CFA claim is subsumed

 because its damages stem from an injury caused by a defective product. Cenotec Br. at 21-22.

         In the Prior Opinion, relying on Gupta v. Asha Enterprises, L.L.C. 27 A.3d 953, 959 (N.J.

 Sup. Ct. App. Div. 2011), the Court indicated that Flint’s CFA claim could potentially be viable

 “if [Fox] offered two separate products entitled Zirconium Shot and Alumina Shot, and [Flint]

 bought the former but was supplied with the latter.” Prior Opinion at 9. In Gupta, the plaintiffs



                                                   10
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 11 of 33 PageID: 3678




 were Hindu vegetarians who placed an order from the defendant restaurant for vegetarian samosas.

 Id. at 956. The defendant mistakenly provided meat-filled samosas that the plaintiffs alleged

 caused them spiritual injury upon consumption. Id. at 957. Although the Gupta court ultimately

 granted summary judgment against the plaintiffs’ CFA claim because the plaintiffs failed to

 present proof of an ascertainable loss, id. at 960, the Gupta court did find that the plaintiffs had

 adequately alleged a misrepresentation under the CFA. Id. Specifically, the Gupta court found

 that “plaintiffs’ allegations that they were assured that [defendant] did not make meat samosas,

 that [plaintiffs] were repeatedly told that the samosas purchased by them were vegetarian, and that

 ‘VEG Samosa’ was written on the container in which [plaintiffs’] order was packaged” provided

 “prima facie evidence of misrepresentations by [defendant’s] employees.” Id. Here, the TAC now

 alleges that Fox offered two distinct products – CZS and CZM – and that Flint sought to purchase

 the former but was supplied with the latter. See TAC ¶ 79. Flint further alleges that – like the

 defendant in Gupta – Fox and Richardson misrepresented CZM as CZS on product labels, order

 acknowledgements, packing slips, spec sheets, and other documents provided to customers. Id. ¶

 87. The Court finds that the TAC now adequately alleges an actionable misrepresentation under

 Gupta.

          This finding is buttressed by the New Jersey Supreme Court’s recent decision in Sun

 Chem. Corp. v. Fike Corp. 235 A.3d 145, 148 (N.J. 2020). 3 In Fike, the New Jersey Supreme

 Court addressed the question of whether “a [CFA] claim [can] be based, in part or exclusively, on

 a claim that also might be actionable under the [PLA].” Id. The Fike court answered the question

 in the affirmative, reasoning that “[i]t is the nature of the claims brought, and not the nature of the



 3
  Flint raised Fike to the Court’s attention through a notice of supplemental authority. D.E. 252.
 Defendants have not sought leave to file a sur-reply brief to address the decision in Fike or its
 applicability here.
                                                   11
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 12 of 33 PageID: 3679




 damages sought, that is dispositive of whether the PLA precludes separate causes of action. In

 other words, the court in Fike stated the PLA will not bar a CFA claim alleging express or

 affirmative misrepresentations. Id. The Fike court further explained that “the CFA and PLA are

 intended to govern different conduct and to provide different remedies for such conduct. There is

 thus no direct and unavoidable conflict between the CFA and PLA.” Id. at 154; see also id. at 155

 (“[A] claim . . . premised upon a product’s manufacturing, warning, or design defect . . . must be

 brought under the PLA . . . But nothing about the PLA prohibits a claimant from seeking relief

 under the CFA for deceptive, fraudulent, misleading, and other unconscionable commercial

 practices in the sale of the product.”).

         The Court finds that the PLA does not subsume Flint’s CFA claim. First, as the Fike court

 made clear, the fact that Flint’s CFA claim is brought in the same suit as a PLA claim does not, in

 and of itself, render Flint’s CFA claim improper. Id. at 154. Second, applying Fike, the Court

 finds that Flint’s CFA claim is not based on the CZM’s “manufacturing, warning, or design

 defect.” Id. at 155. Instead, Flint’s CFA claim is based on alleged express misrepresentations: (1)

 Fox and Richardson’s express misrepresentations that CZM was CZS, TAC ¶¶ 191-93; (2) Fox

 and Richardson’s express misrepresentations concerning the date on which Fox first switched

 CZM with CZS without telling Flint, id. ¶¶ 194-197.

         Defendants arguments do not warrant a contrary result. First, Defendants rely heavily on

 the Court’s Prior Opinion. See e.g., Rich. Br. at 13-15. However, as set forth above, Flint’s TAC

 adds new allegations – specifically, that CZM and CZS are different products – that bring its CFA

 claims outside the scope of the Prior Opinion. Moreover, the Court has found that the New Jersey

 Supreme Court’s decision in Fike commands this result. This Court is bound to follow the Fike

 decision because this is a question of New Jersey law. For the same reason, the Court must also



                                                 12
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 13 of 33 PageID: 3680




 reject Defendants’ arguments based on the kinds of damages Flint seeks. See e.g., Fox Br. at 33;

 Cenotec Br. at 19-23. The Fike court instructed that this Court must look to “the nature of the

 claims brought, and not the nature of the damages sought” in evaluating whether the PLA

 subsumes Flint’s CFA claim. Fike, 235 A.3d at 148 (emphasis added). Accordingly, the Court

 finds that Flint’s PLA claim does not subsume its CFA claim.

             4. Plausibility

          Defendants argue that, for a variety of reasons, Flint’s CFA claim does not meet the

 applicable pleading standard. The Court addresses each argument in turn.

          Cenotec asserts that Flint’s CFA and fraud claims against it must be dismissed because

 Cenotec is not alleged to have made any of the alleged misrepresentations. Cenotec Br. at 23.

 Cenotec opines that it could only be liable for Fox and Richardson’s alleged misrepresentations

 under either an agency or partnership theory, neither of which are alleged in Flint’s TAC. Id. at

 25-31.    In response, Flint contends that it alleges a conspiracy rather than agency and/or

 partnership. Flint Opp. Cenotec at 8. Flint also argues that Cenotec may be liable for the alleged

 misrepresentations because it directed Richardson and Fox to make them. Id. at 9.

          Under New Jersey law, acts and statements of a co-conspirator may be attributed to other

 co-conspirators for purposes of establishing a claim. Morgan v. Union Cty. Bd. of Chosen

 Freeholders, 633 A.2d 985, 999 (N.J. Sup. Ct. App. Div. 1993) (superseded by statute on other

 grounds as stated in Michaels v. State of N.J., 955 F. Supp. 315, 327 fn. 12 (D.N.J. 1996)); see also

 Prunkel v. Cty. of Bergen, No. CV 17-5154 (JLL), 2018 WL 4043291, at *9 (D.N.J. Aug. 23, 2018)

 (relying on Morgan for purposes of evaluating conspiracy allegations). In Morgan, the plaintiff

 had sued several board members of the Union County Board of Chosen Freeholders under 42

 U.S.C. § 1983, alleging that defendants subjected him to a constructive discharge because of his



                                                  13
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 14 of 33 PageID: 3681




 political affiliation. See Morgan, 633 A.2d at 995. After trial, the court dismissed the § 1983

 claim. Id. at 997. The trial court “found no causal connection between each defendant’s acts and

 statements and the plaintiff’s constructive discharge.” Id. at 999. The Appellate Division reversed,

 finding that “the trial court ignored the law of conspiracy.” Id. at 998. The Morgan court stated

 that the principle that “once a . . . conspiracy is formed, each conspirator while a member [of the

 unlawful combination] is liable for every act and declaration of each and all of the conspirators,

 done or made in the pursuance of . . . the conspiracy” applied “equally . . . to civil conspiracies”

 as it did to criminal conspiracies. Id. at 999 (citations omitted). The Morgan court continued that

 “it was not necessary that each of the conspirator’s acts, standing alone, was such as to compel

 plaintiff to resign. Instead, the question was whether the combination of defendant’s acts” satisfied

 the elements of plaintiff’s underlying § 1983 claim. Id.

        Here, Cenotec makes similar arguments to those the defendants in Morgan made – that it

 cannot be liable because it did not make the misrepresentations complained of. However, as in

 Morgan, the analysis turns on the civil conspiracy allegations – which, as discussed below, the

 Court finds to be sufficiently pled. For purposes of stating a fraud claim against Cenotec, Flint

 may rely on the statements of Cenotec’s alleged co-conspirators – Fox and Richardson. See

 Morgan, 633 A.2d at 999. Accordingly, the Court denies Cenotec’s motion to dismiss on this

 ground.

        Flint (in part) bases its CFA, common-law fraud, and negligence claims on Fox and

 Richardson’s alleged misrepresentation as to when Fox began supplying Flint with CZM instead

 of CZS. TAC ¶¶ 145-149. Flint claims this misrepresentation caused it to overpay its settlement

 with Sonoco (the “Sonoco Overpayment Damages”).                Cenotec argues that the Sonoco

 Overpayment Damages cannot form the basis for a CFA claim. Cenotec Br. at 15. Specifically,



                                                  14
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 15 of 33 PageID: 3682




 Cenotec claims that “any alleged misrepresentation [concerning Flint’s settlement with Sonoco]

 were not made ‘in connection with’ the sale of shot to Plaintiff.” Id.

        The Court finds that the CFA is not as limited as Cenotec argues. In addition to capturing

 fraudulent practices “in connection with the sale of . . . merchandise” the CFA also explicitly

 covers deceptive practices made “in connection with . . . the subsequent performance of” a sale of

 merchandise. N.J.S.A. § 56:8-2. The decision in Pollitt v. DRS Towing, LLC is instructive. No.

 CIV. 10-1285 AET, 2011 WL 1466378, at *1 (D.N.J. Apr. 18, 2011). In Pollitt, a car dealership

 extended credit to the plaintiff to purchase a car and then assigned the credit agreement to another

 defendant. Id. at *1. When the plaintiff failed to make the required payments, her car was

 repossessed and stored in a facility. Id. The plaintiff subsequently made the requisite payment

 under the credit agreement, but was also subjected to additional and undisclosed charges from the

 storage facility. Id. at *1-2. The plaintiff claimed that these hidden fees violated the CFA. Id. at

 *2. The defendants argued that the CFA did not cover the storage facility’s additional charges

 because the fees were not charged in connection with the car dealership’s initial extension of credit.

 Id. The Pollitt court disagreed. The court reasoned that although the storage facility was not a

 debt collector, the hidden fees that it had charged were connected to the repossession of the

 plaintiff’s vehicle which was, in turn, connected to the original loan. Id. at *5. Thus, in light of

 the “clear legislative intent that the CFA be applied broadly” the court in Pollitt ruled that “a CFA

 claim may be brought against a party who demands payment for services in connection with the

 subsequent performance of a loan, even if that party is not an assignee of the loan.” Id. (citing

 Lemelledo v. Beneficial Mgmt. Corp. of Am., 696 A.2d 546, 551 (1997)).

        Here, the Court finds that Richardson’s statements concerning the date Fox first switched

 CZM for CZS are sufficiently connected “with . . . [Fox’s] subsequent performance” of its sales



                                                  15
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 16 of 33 PageID: 3683




 agreements with Flint. N.J.S.A. § 56:8-1(e). Richardson’s and Fox’s alleged misrepresentations

 are directly related to the merchandise – the shot – that serves as the predicate for Flint’s CFA

 claim. Specifically, Flint alleges that these statements were made to cover up Fox’s undisclosed

 switch from CZM to CZS. TAC ¶¶ 139-150. Because the CFA is “to be applied broadly in order

 to accomplish its remedial purpose,” Lemelledo, 696 A.2d at 551, the Court finds that Richardson

 and Fox’s statements allegedly made to cover up the nature of the shot fall under the CFA.

        Cenotec also argues that Flint’s damages “are facially implausible.” Cenotec Br. at 31-32.

 Cenotec argues, for example, “if Cenotec told Fox to lie about when it started selling CZM,

 Cenotec would have enhanced any potential liability for itself (and Fox) . . . [T]here is no plausible

 reason for Cenotec to do that.” Id. In short, Cenotec appears to be arguing that as a matter of law,

 a business would never take action that could subject it to liability. Unfortunately, there are a

 myriad of cases demonstrating the opposite. In any event, at this stage, the Court must accept

 Flint’s well-pleaded allegations as true; Cenotec’s arguments on this point would require the Court

 to do the opposite. Moreover, “at the pleading stage, nothing prohibits [Flint] from pleading

 alternate, and even legally inconsistent, theories . . . the Federal Rules of Civil Procedure expressly

 allow such pleadings.” G & F Graphic Servs., Inc., 18 F. Supp. 3d at 587; see also Fed. R. Civ.

 P. 8(d)(2)(permitting pleading in the alternative). Accordingly, the Court disagrees with Cenotec’s

 argument.

        Defendants further contend that the TAC does not meet the heightened pleading standard

 applicable to CFA claims. The New Jersey Consumer Fraud Act provides that

                the act, use or employment by any person of any unconscionable
                commercial practice, deception, fraud, false pretense, false promise,
                misrepresentation, or the knowing, concealment, suppression, or
                omission of any material fact with intent that others rely upon such
                concealment, suppression or omission, in connection with the sale
                or advertisement of any merchandise or real estate, or with the

                                                   16
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 17 of 33 PageID: 3684




                subsequent performance of such person as aforesaid, whether or not
                any person has in fact been misled, deceived or damaged thereby, is
                declared to be an unlawful practice[.]

 N.J.S.A. § 56:8-2. To state a claim under the CFA, Flint must allege “(1) unlawful conduct; (2)

 ascertainable loss; and (3) a causal relationship between the unlawful conduct and the ascertainable

 loss.” International Union of Operating Engineers Local No. 68 Welfare Fund v. Merck & Co.,

 Inc., 929 A.2d 1076, 1086 (2007). In addition, “[c]laims under the CFA are required to meet the

 particularity requirement of Fed. R. Civ. P. 9(b),” which requires more than the Twombly-Iqbal

 standard, including “notice of the precise misconduct with which [defendant is] charged.”

 Daloisio v. Liberty Mut. Fire Ins. Co., 754 F.Supp.2d 707, 709 (D.N.J. 2010) (internal citations

 omitted). A plaintiff must “allege the date, time and place of the alleged fraud or otherwise inject

 precision or some measure of substantiation into a fraud allegation.” See Urbino v. Ambit Energy

 Holdings, LLC, 2015 WL 4510201, at *3 (D.N.J. July 24, 2015) (internal citations omitted).

        Flint alleges that in 2012, Defendants entered a conspiracy to falsely pass-off CZM as CZS.

 TAC ¶¶ 79-86. As part of that conspiracy, between 2013 and 2014, in response to purchase orders

 for CZS, Fox and Richardson instead supplied Flint with CZM disguised as CZS. Id. ¶ 90.

 Richardson “directed [Fox employees] to sell CZM to Fox’s customers without identifying it as

 such or telling customers that the product Fox shipped now contained alumina.” Id. ¶ 86.

 Richardson further ordered Fox’s employees to disguise CZM as CZS by placing

 misrepresentations “on the labels, order acknowledgments, packing slips, spec sheets, and other

 documents” Fox provided to customers. Id. ¶ 87. Richardson allegedly knew that the CZM was

 not suitable for Flint’s purposes. Id. ¶ 83. Flint further indicates that, when it confronted

 Richardson about the plan to pass off CZM as CZS, Richardson made a series of

 misrepresentations to cover up the scheme. Specifically, Flint’s TAC alleges that “[o]n July 31



                                                 17
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 18 of 33 PageID: 3685




 and August 14, 2014, Fox and Richardson told Flint in writing that it was in June 2012 that

 Defendants began supplying Flint with CZM in place of CZS.” Id. ¶ 145. Flint alleges, however,

 that Defendants now admit this statement was false. Id. ¶ 149. Flint has sufficiently identified the

 who, what, when, where, and how of the alleged improper conduct, which can be attributed to

 Cenotec through Flint’s conspiracy claim. The Court finds Flint has adequately alleged unlawful

 conduct under the CFA.

        Defendants next contend that Flint has not alleged an ascertainable loss under the CFA.

 Cenotec argues that Flint’s “overpayment damages” are insufficiently pled because Flint fails to

 allege (1) the amount that Fox charged for CZS per unit, (2) the amount that Fox charged for CZM

 per unit, (3) the number units that Flint bought from Fox since 2013, (4) the amount that Flint paid

 to Fox since 2013, and (5) the amount that Flint would have paid but for the alleged

 misrepresentations.” Cenotec Br. at 18-19.

        The Court finds that Flint has adequately pled an ascertainable loss under the CFA. “The

 precise amount of loss need not be known; it need only be measurable.” Dzielak v. Whirlpool

 Corp., 26 F. Supp. 3d 304, 336 (D.N.J. 2014). Flint makes numerous allegations as to ascertainable

 loss, see, e.g., TAC ¶ 133, 156, 192, 205. Flint indicates a dollar valuation on these damages:

 “[a]t a minimum, these damages total approximately $3.78 million.” Id. ¶ 156.

        The Court also finds that Flint has sufficiently alleged a causal connection between

 Defendants misrepresentations and Flint’s ascertainable loss.       Flint indicates that Fox and

 Richardson’s disguise of the CZM as CZS caused it to overpay. TAC ¶ 156. Flint adds that it

 relied on Fox and Richardson’s false representation that Fox began supplying CZM in 2012 when

 it settled Sonoco’s property damage claim. Id. ¶ 148. Thus, Flint’s allegations adequately meet

 the third element of a CFA claim.



                                                 18
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 19 of 33 PageID: 3686




        Defendants’ motions to dismiss Flint’s CFA claim are denied.

        B. Fraud and Negligent Misrepresentation Claims

            1. The Economic Loss Doctrine

        All Defendants move to dismiss Flint’s common law fraud and negligent misrepresentation

 claims based on the economic loss doctrine. Fox Br. at 21-28; Rich. Br. at 15-21; Cenotec Br. at

 14-36. Defendants contend that because a sales contract governed the parties’ relationship, Flint’s

 only recourse is a claim for breach of contract. See e.g., Fox Br. at 26. Defendants argue that

 because the TAC alleges “no inducement of Flint by Fox,” Flint’s TAC cannot survive the

 economic loss doctrine. Id. Flint counters that the economic loss doctrine does not bar CFA claims

 and that its fraud claims are based on Fox and Richardson’s statements outside the parties’

 agreements. See Flint Opp. Fox at 4. Flint alleges two separate bases for its fraud and negligent

 misrepresentation claims: (1) Fox and Richardson’s alleged misrepresentation that Fox began

 providing Flint with CZM in June 2012 when, in fact, Fox had not started supplying CZM in lieu

 of CZS until 2013; (2) Fox’s alleged misbranding of CZM as CZS on product labels, order

 acknowledgements, packing slips, spec sheets, and other documents Fox provided. Id. ¶¶ 38-41.

        Defendants appear to contend that in the absence of a claim for fraudulent inducement, the

 very existence of a contract between the parties bars any misrepresentation-based claims. Id. Flint

 does not claim to be asserting a fraudulent inducement claim. See Flint Opp. Fox at 15. However,

 the analysis of whether a tort claim is barred by the economic loss doctrine is more specific. “The

 ‘critical issue’ with regard to economic loss ‘is whether the allegedly tortious conduct is

 extraneous to the contract.’” Bracco Diagnostics, Inc., 226 F. Supp. 2d at 564 (emphasis added)

 (quoting Emerson Radio Corp. v. Orion Sales, Inc., No. CIV. A. 95-6455, 2000 WL 49361, at *7

 (D.N.J. Jan. 10, 2000)). “An alleged misrepresentation is extraneous to an agreement when it



                                                 19
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 20 of 33 PageID: 3687




 breaches a duty ‘separate and distinct from the performance’ of the agreement’s terms.” Id. (citing

 Chen v. HD Dimension, Corp., No. CIV.A. 10-863 FLW, 2010 WL 4721514, at *6 (D.N.J. Nov.

 15, 2010)). In analyzing whether a misrepresentation is extraneous, this Court must compare the

 misrepresentations with the specific contractual language at issue. Montclair State Univ. v. Oracle

 USA, Inc., No. CIV.A. 11-2867 FLW, 2012 WL 3647427, at *6 (D.N.J. Aug. 23, 2012) (comparing

 alleged misrepresentations with express terms of parties’ agreement); see also G & F Graphic

 Servs., Inc., 18 F. Supp. 3d at 591 (“An examination of the parties’ contract reveals that no

 warranty applies to [plaintiff’s] claim that it was sold the wrong model press, and that the parties

 did not limit their remedies for the type of claim asserted here—an intentional tort.”)).

        The language of the parties’ agreements is unclear. The TAC generally alleges “valid and

 binding contracts existed between Flint and Fox” that required Fox to deliver CZS to Flint without

 explaining any other terms of the parties’ agreement. See e.g., TAC ¶ 176. Without any support

 from its TAC, Flint claims that “that the contract between Fox and Flint was [not] any type of

 sophisticated commercial instrument with . . .          representations, warranties, remedy and

 indemnification provisions,” Flint Opp. Fox at 16. The Court cannot consider this assertion. Swift

 v. Pandey, No. CIV.A. 13-649 JLL, 2013 WL 6022093, at *2 (D.N.J. Nov. 13, 2013) (citing

 Pennsylvania ex rel. v. Zimmerman v. Pepsico, 836 F.2d 173 (3d Cir.1988) (“It is axiomatic that

 the complaint may not be amended by the briefs in opposition to a motion to dismiss.”)). On the

 other hand, Defendants have failed to identify the specific contractual language that they claim

 Flint’s fraud claims fall under – the parties’ agreements are not attached to Defendants’ motions

 to dismiss nor do Defendants attempt to cite any specific language from the agreements. The Court

 cannot evaluate the application of the economic loss doctrine to Flint’s fraud claims without




                                                  20
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 21 of 33 PageID: 3688




 additional information. Accordingly, Defendants’ motions to dismiss Flint’s fraud and negligent

 misrepresentation claims based on the economic loss doctrine are denied without prejudice.

            2. Subsumption

        Defendants argue that Flint’s fraud and negligent misrepresentation claims must be

 dismissed as subsumed by Flint’s PLA claim. Fox Br. at 33; Cenotec Br. at 19-21; Rich. Br. at

 12-15. As with Flint’s CFA claim, the Court finds that the common-law fraud and negligent

 misrepresentation claims in Flint’s TAC are not subsumed by Flint’s PLA claim.

        Although Fike only dealt with the interaction between the PLA and the CFA, the Fike court

 also set the standard for assessing whether a claim is subsumed by the PLA. When deciding

 whether the PLA subsumes a claim, the Fike court instructed courts to evaluate: “whether the claim

 is based upon a product’s manufacturing, warning, or design defect and therefore covered by the

 PLA.” Fike, 235 A.3d at 156; see also id. at 155.

        Here, Flint’s fraud and negligent misrepresentation claims are not based on CZM’s

 manufacturing, warning, or a design defect in CZM.          Instead, Flint’s fraud and negligent

 misrepresentation claims are based on two categories of express misrepresentations: (1) Fox and

 Richardson’s express misrepresentations that CZM was CZS, TAC ¶¶ 203-05; id. ¶ 223; (2) Fox

 and Richardson’s express misrepresentations concerning the date on which Fox first switched

 CZM with CZS, id. ¶¶ 206-08; id. ¶ 223-24. These express misrepresentations are not related to

 the manufacturing of CZM, the warnings accompanying CZM, or a design defect with CZM;

 instead, Flint’s fraud and negligent misrepresentation claims are based on Fox and Richardson’s

 alleged efforts to falsely pass-off CZM for CZS and to obfuscate the time during which they did

 so. Applying the standard in Fike, the Court finds that the PLA does not subsume the fraud and

 negligent misrepresentation claims in Plaintiff’s TAC.



                                                21
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 22 of 33 PageID: 3689




            3. Plausibility

        Defendants argue that Flint’s common-law fraud and negligent misrepresentation claims

 are not adequately pled. “To establish common-law fraud, a plaintiff must prove: ‘(1) a material

 misrepresentation of a presently existing or past fact; (2) knowledge or belief by defendant of its

 falsity; (3) an intention that the other person rely on it; (4) reasonable reliance thereon by the other

 person; and (5) resulting damages.’” Banco Popular N. Am. v. Gandi, 876 A.2d 253, 260 (N.J.

 2005) (quoting Gennari v. Weichert Co. Realtors, 691 A.2d 350 (N.J. 1997)). Fraud must be pled

 with particularity pursuant to Rule 9(b). See Frederico, 507 F.3d at 200.

        Here, the Court incorporates its analysis concerning Flint’s CFA claim and finds that

 Flint’s TAC adequately pleads the first, second, fourth, and fifth elements of a fraud claim. See

 Op. at 19-22. The only question is whether Flint has adequately alleged that Defendants intended

 Flint rely on their alleged misrepresentations. The Court finds that it has. Flint generally alleges

 that Richardson and Fox maintained fraudulent intent when making the alleged misrepresentations.

 Id. ¶ 213. General allegations as to intent are permitted. See Fed. R. Civ. P. 9(b) (“Malice, intent,

 knowledge and other conditions of a person’s mind may be alleged generally.”). The Court also

 finds the fact that Fox and Richardson allegedly disguised CZM as CZS by misidentifying CZM

 as CZS on “the labels, order acknowledgments, packing slips, spec sheets, and other documents”

 Fox provided to customers, TAC ¶ 87, supports a plausible inference that Defendants intended

 Flint to rely on the misrepresentations. See G & F Graphic Servs., Inc., 18 F. Supp. 3d at 594

 (“[T]he alleged fact that ‘many of the component parts [of the press] had their serial numbers

 removed prior to the delivery of the GI Press to [plaintiff]’ . . . supports a plausible inference of

 fraudulent intent.”). Similarly, the Court finds that Flint’s allegations concerning Richardson’s

 efforts to cover up Fox’s undisclosed switch from CZS to CZM, TAC ¶ 135, also supports a



                                                   22
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 23 of 33 PageID: 3690




 plausible inference of fraudulent intent and reliance.         And, as described above, Fox and

 Richardson’s statements and conduct are attributable to Cenotec in light of Flint’s plausible

 conspiracy allegations. Defendants’ motions to dismiss Flint’s fraud claim are denied.

         The Court also finds that Flint has adequately pled its negligent misrepresentation claim

 against Fox and Richardson. To establish a claim for negligent misrepresentation, a plaintiff must

 establish that (1) a false statement, (2) was negligently made, (3) plaintiff justifiably relied on that

 statement, and (4) suffered economic loss or injury because of the reliance. Wiatt v. Winston &

 Strawn LLP, 838 F. Supp. 2d 296, 312 (D.N.J. 2012). Flint’s negligent misrepresentation claim is

 based on the same express misrepresentations supporting the fraud claim. Contrary to Defendants’

 arguments, because Flint’s negligent misrepresentation claim is premised on express

 misrepresentations, Flint was not required to allege that Defendants owed flint an independent duty

 to disclose.   Eberhart v. LG Elecs. USA, Inc., 188 F. Supp. 3d 401, 409 (D.N.J. 2016).

 Accordingly, for the same reasons as the Court found that Flint adequately pled its common-law

 fraud claim, the Court finds that Flint has adequately pled a claim for negligent misrepresentation.

         C. Plaintiff’s PLA Claim

             1. The Component Parts Doctrine

         Cenotec argues that Flint’s PLA claim against it must be dismissed under the component

 parts doctrine. Cenotec Br. at 10. Cenotec asserts that it is a component part manufacturer and

 that, as such, it cannot be liable where the component part it manufactured – here the shot – only

 became dangerous after it was integrated into a larger system. Id. Flint contends that the

 component parts doctrine is inapposite here. Flint Opp. Cenotec at 31.

         The component parts doctrine provides for the imposition of liability on a manufacturer

 “for the harm caused by a defective finished product.” Tawil v. Illinois Tool Works, Inc., No.



                                                   23
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 24 of 33 PageID: 3691




 CV158747, 2016 WL 4260791, at *5 (D.N.J. Aug. 11, 2016) (citing Boyle v. Ford Motor Co., 942

 A.2d 850, 853 (N.J. Sup. Ct. App. Div. 2008). Under the doctrine, to impose liability on a

 component part manufacturer, a plaintiff must allege the following:

                  (1) such defect was caused by the integration of a defective
                  component product into the finished product; or (2) the
                  manufacturer or distributor of the component product substantially
                  participates in the integration of the component product into the
                  ultimate design of the finished product; and (i) the integration of the
                  component causes the product to be defective; and (ii) the resulting
                  defective product is a proximate cause of the harm.

 Id. (citing Boyle, 942 A.2d at 853). “[T]he component parts doctrine applies only when the

 plaintiff is seeking to impose liability on a manufacturer for harm caused by a defective finished

 product.” Id. (emphasis in original) (citing Zaza v. Marquess & Nell, Inc., 675 A.2d 620 (N.J.

 1996)).

           In support of its motion, Cenotec relies on Zaza. Cenotec Br. at 10-12. In Zaza, the New

 Jersey Supreme Court addressed the following question:

                  whether under the Products Liability Act, N.J.S.A. 2A:58C–1 to –7,
                  a component part fabricator that builds a system component in
                  accordance with the specifications of the owner, which component
                  is not dangerous until it is integrated into the larger system, can be
                  held strictly liable to an injured employee for the failure of the
                  owner, installer-assembler, and training consultant to install safety
                  devices and provide warnings.

 Zaza, 675 A.2d at 623. In Zaza, the component part at issue was a “quench tank” – a stainless

 steel tank with holes – manufactured by the defendant. Id. at 624. The quench tank was, in turn,

 incorporated into a coffeemaker’s “regeneration system” – a complex manufacturing process used

 to produce decaffeinated coffee beans. Id. Generally, the quench tank was to be used in the

 regeneration system to hold and cool the molten-carbon byproducts of decaf-coffee production.

 Id.   After the quench tank was incorporated into the regeneration system, the system’s


                                                    24
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 25 of 33 PageID: 3692




 manufacturer had also planned to install three safety devices to protect those attempting to use or

 repair the quench tank from having the tank’s molten contents spill on them. Id. at 624-25.

 However, the safety devices were not installed, and the plaintiff sustained burns when the molten

 contents of the tank poured on him as he was attempting to fix a clog in the tank. Id. at 623.

        The New Jersey Supreme Court found that the quench-tank manufacturer was not liable

 under the component parts doctrine because there was no defect in the quench tank and because

 the system manufacturer’s failure to install the proper safety equipment was not foreseeable to the

 quench-tank manufacturer. Id. at 632, 635. The Zaza court emphasized that “the quench tank was

 not defectively designed.” Id. at 635. The court noted that the plaintiff did not “allege any

 manufacturing defect in the quench tank itself. The quench tank was not in and of itself dangerous

 or defective.” Id. at 631. The Zaza court specifically instructed that “[a] compenent part fabricator

 may be held strictly liable for injury caused by a defective component where the defect is in the

 component part and the part did not undergo substantial change after leaving the manufacturer’s

 hands.” Id.    Here, Flint has repeatedly alleged that the CZM that Cenotec manufactured was

 defective in and of itself. See TAC ¶ 170. Flint claims that the alleged defects “were present in

 the CZM when they were under Cenotec’s and Fox’s control and distributed by Cenotec and Fox.”

 Id. ¶ 171. The Court therefore denies Cenotec’s motion on this ground.

            2. The Economic Loss Doctrine

        Defendants do not otherwise challenge the adequacy of Flint’s PLA claim except to

 contend that, because the Uniform Commercial Code (“UCC”) governed Fox’s sale of shot to

 Flint, Flint is limited to seeking damages under the UCC and may not assert a claim under the

 PLA. Fox Br. at 14; Rich. Br. at 24-26. Flint counters that it “is not seeking to recover for any

 damage to the shot supplied by Fox itself”; instead Flint seeks damages for “physical damage to



                                                  25
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 26 of 33 PageID: 3693




 property” and “consequential loss deriving therefrom” which, Flint claims, are recoverable under

 the PLA. Flint Opp. Fox at 13.

         The PLA defines “harm” as

                physical damage to property, other than to the product itself; (b)
                personal physical illness, injury or death; (c) pain and suffering,
                mental anguish or emotional harm; and (d) any loss of consortium
                or services or other loss deriving from any type of harm described
                in subparagraphs (a) through (c) of this paragraph.

 N.J.S.A. 2A:58C-1b(2) (emphases added). As the Court previously explained, “if Flint were

 seeking compensation for damage to the shot itself, it would not constitute harm as defined under

 the PLA.” Prior Opinion at 14. However, no allegation in the Complaint indicates that Flint is

 seeking to recover damages to the shot Fox shipped it and this Court observed several times in its

 Prior Opinion that Flint was not seeking such damages. See id. at 14, 16, 17. Instead, through its

 PLA claim, Flint seeks to recover (1) the amount it paid to repair the Sonoco property allegedly

 damaged by Defendants’ defective shot; (2) “thousands of pounds of . . . Flint products” that

 Defendants’ shot damaged and rendered useless; and, (3) losses deriving from those harms. See

 TAC ¶ 172. As this Court has previously observed “[t]hese damages clearly fall within the PLA’s

 definition of ‘harm.’ The economic harm caused by this property damage . . . constitute[es] ‘harm’

 as defined by subparagraph (d) of the PLA.” Prior Opinion at 18 (citing N.J.S.A. 2A:58C-lb(2)).

 Consistent with the Prior Opinion, the Court finds that Flint’s PLA claim is not barred by the

 economic loss doctrine.

            3. Equitable Subrogation

        For the first time in its Reply, Fox takes the position that Flint is ineligible to proceed as

 Sonoco’s equitable subrogee. Fox Reply at 11. Fox gives no reason for its failure to raise the

 issue in its opening brief. Fox had more than adequate notice of Flint’s intent to proceed as



                                                 26
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 27 of 33 PageID: 3694




 Sonoco’s equitable subrogee – the opening paragraph of Flint’s TAC discloses that it is in part

 proceeding as “equitable subrogee of Sonoco,” TAC at 1, as does the first sentence of Flint’s

 initial Complaint filed in 2016. D.E. 1 at 1. There is no excuse for Fox’s failure to raise the issue

 in its opening brief. Because it would not be fair to Flint, the Court does not consider Fox’s

 arguments on this point. See e.g., Cobra Enterprises, LLC v. All Phase Servs., Inc., No. CV 20-

 4750 (SRC), 2020 WL 2849892, at *1 (D.N.J. June 1, 2020) (“[T]his is a new argument raised in

 a reply brief and will not be considered. As a matter of procedure, this Court will not accept

 arguments offered for the first time in the reply brief, as they were not properly asserted in the

 opening brief and Plaintiffs have not had the opportunity to respond to them.”) Fox’s motion on

 this point is denied.

         D. Breach of the Covenant of Good Faith and Fair Dealing Claim

             1. Statute of Limitations

         Fox moves to dismiss Flint’s claim for breach of the implied covenant of good faith and

 fair dealing based on the statute of limitations. Fox Br. at 31 (citing N.J.S.A. § 2A:14-1). Fox

 argues that the applicable statute of limitations for Flint’s implied-covenant claim is six years and

 that “any alleged conduct by Fox, including purported violations of the implied covenant, before

 December 27, 2013, cannot form the basis of or otherwise support Flint’s claim.” Id. at 32. Flint

 counters that its implied-covenant claim relates back to the allegations in its initial Complaint –

 filed on May 25, 2016 – such that the statute of limitations has only run as to potential claims that

 accrued before May 25, 2010. Flint Opp. Fox at 33.

         The statute of limitations is an affirmative defense not normally decided on a motion to

 dismiss. See Crump v. Passaic County, 147 F. Supp. 3d 249, 259 (D.N.J. 2015). However, “where




                                                  27
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 28 of 33 PageID: 3695




 the complaint facially shows noncompliance with the limitations period,” dismissal on statute of

 limitations grounds may be appropriate. Id.

        Federal Rule of Civil Procedure 15(c) allows a party to amend a pleading to add new claims

 and parties that “relate back” to the date of the original filing for statute of limitations purposes.

 Mullin v. Balicki, 875 F.3d 140, 158 (3d Cir. 2017). Rule 15(c)(1)(A) provides that an amended

 pleading relates back to the original filing date if “the law that provides the applicable statute of

 limitations allows relation back.” Fed. R. Civ. P. 15(c)(1)(A); see also DeRienzo v. Harvard

 Indus., Inc., 357 F.3d 348, 353 (3d Cir. 2004) (“The court may apply the state law that establishes

 the limitations period to determine whether relation back is permissible.”). Pursuant to New Jersey

 Court Rule 4:9-3, new claims in an amended pleading relate back if they “arose out of the conduct,

 transaction or occurrence set forth or attempted to be set forth in the original pleading[.]” N.J. Ct.

 R. 4:9-3.

        Here, Flint’s implied-covenant claim relates back to the “conduct” alleged in the initial

 Complaint. Generally, in its TAC, Flint alleges that Fox breached the implied covenant by

 misrepresenting the product it was supplying Flint with. TAC ¶ 184. This claim arises out of the

 same conduct set forth in the initial Complaint. See e.g., D.E. 1 ¶ 41 (“[S]ince June 2012, Fox had

 surreptitiously supplied [Flint] with Zirconim Shot that [Flint] had contracted purchase. Instead,

 Fox surreptitiously supplied [Flint] with the Alumina Shot.”). Accordingly, the Court finds that

 Flint’s implied-covenant claim relates back to the “conduct” alleged in the initial Complaint, which

 was filed on May 25, 2016. Thus, the applicable statute of limitations would only bar Flint’s

 implied covenant claim if it accrued before May 25, 2010. Because Flint’s implied-covenant claim

 is based on conduct that occurred years after 2010, the Court finds that the statute of limitations




                                                  28
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 29 of 33 PageID: 3696




 does not bar Flint’s implied-covenant claim. Fox’s motion to dismiss based on the statute of

 limitations is denied.

            2. Economic Loss Doctrine

        Fox opines that Flint’ claim for breach of the implied covenant of good faith and fair

 dealing should be dismissed under the economic loss doctrine. Fox Br. at 29-31. Yet Fox’s own

 brief acknowledges that the doctrine applies “when a party breaches a duty set forth explicitly in a

 contract.” Id. at 29. Thus, as with the Defendants’ arguments concerning the applicability of the

 economic loss doctrine to Flint’s fraud and negligent misrepresentation claims, Fox’s arguments

 on this point require the Court to consider the terms of the relevant agreements. As also discussed

 above, the Court does not have such information before it. Accordingly, Fox’s motion to dismiss

 on this ground is denied.

        E. Claims Against Richardson

        Richardson opines that Flint’s claims against him individually must be dismissed because

 the allegations in Flint’s TAC are insufficient to pierce Fox’s corporate veil. Rich. Br. at 10-11.

 Flint counters that it has adequately alleged Richardson’s individual participation in the alleged

 wrongdoing such that it need not pierce Fox’s corporate veil. See Flint Opp. Rich at 3. Richardson

 replies that Flint’s TAC cannot meet the elements necessary to plead a participation theory of

 liability against Richardson. Rich. Reply at 2-4.

        “There is ample legal authority demonstrating that ‘a corporate officer can be held

 personally liable for a tort committed by the corporation when he or she is sufficiently involved in

 the commission of the tort.’” LM Ins. Corp. v. All-Ply Roofing Co., Inc., No. 14-4723, 2019 WL

 366554, at *5 (D.N.J. Jan. 30, 2019) (quoting Saltiel v. GSI Consultants, Inc., 788 A.2d 268, 272

 (N.J. 2002)). The New Jersey Supreme Court in Saltiel “reaffirmed the legal ‘basis for holding



                                                 29
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 30 of 33 PageID: 3697




 corporate officers personally liable’ for their intentional tortious conduct, such as ‘fraud and

 conversion.’” G&F Graphic Servs., 18 F. Supp. 3d at 588 (quoting Saltiel, 788 N.J. at 272).

 Indeed, as Saltiel makes clear, “[t]he underlying reason for this rule is that an officer should not

 be permitted to escape the consequences of his individual wrongdoing by saying that he acted on

 behalf of a corporation in which he was interested.” Id. (citation omitted).

        Here, Flint asserts that Richardson personally made material misrepresentations to Flint.

 Specifically, Plaintiff alleges that “Richardson told Flint in writing that it was in June 2012 that

 Defendants began supplying Flint with CZM in place of CZS.” TAC ¶ 145. Flint further alleges

 that Richardson, at the behest of Cenotec, represented to Flint between 2013 and 2014 that Fox

 was selling Flint CZS when, in fact, it was selling it CZM. Id. ¶ 203. Flint adds that Richardson

 “directed [Fox employees] to sell CZM to Fox’s customers without identifying it as such or telling

 customers that the product Fox shipped now contained alumina.” Id. ¶ 86. Richardson further

 ordered, according to Flint, Fox’s employees to disguise CZM as CZS by placing

 misrepresentations “on the labels, order acknowledgments, packing slips, spec sheets, and other

 documents” Fox provided to customers. Id. ¶ 87. Plaintiff sufficiently alleges Richardson’s

 individual participation in the fraud; Richardson may be held personally liable for his own

 intentional misrepresentations. 4 See G&F Graphic Servs., 18 F. Supp. 3d at 588 (explaining that

 because the corporate-officer defendant, himself, made material misrepresentations, he sufficiently

 participated in his company’s alleged fraud).




 4
   Richardson’s motion to dismiss Flint’s negligent misrepresentation claim for failure to properly
 allege the participation theory is denied without prejudice because the parties’ arguments on this
 point are tied to the arguments concerning the economic loss doctrine, which the Court has also
 dismissed without prejudice for the reasons stated above.
                                                 30
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 31 of 33 PageID: 3698




        F. Civil Conspiracy Claims

        All Defendants move to dismiss Flint’s conspiracy claim. Cenotec argues that Flint’s

 conspiracy claim fails for failure to allege an underlying tort. Cenotec Br. at 37. Cenotec further

 argues that, in New Jersey, a civil conspiracy claim cannot be based on a PLA claim alone. Id.

 Fox makes the same argument. Fox Br. at 28. Richardson argues that “[w]hen officers of a

 corporation are acting in their corporate capacity, they cannot conspire with the corporation alone.”

 Rich Br. at 27 (citing Robison v. Canterbury Village, Inc., 848 F.2d 424, 431 (3d Cir.1988)).

        Under New Jersey law, a civil conspiracy requires two or more persons “‘acting in concert

 to commit an unlawful act, or to commit a lawful act by unlawful means, the principal element of

 which is an agreement between the parties to inflict a wrong against or injury upon another, and

 an overt act that results in damage.’” Banco Popular N. Am. v. Gandi, 876 A.2d 253, 263 (N.J.

 2003) (quoting Morgan v. Union Cty. Bd. of Chosen Freeholders, 633 A.2d 985, 998 (N.J. Super.

 Ct. App. Div. 1993). “[T]he ‘gist’ of the claim is not the unlawful agreement, ‘but the underlying

 wrong which, absent the conspiracy, would give a right of action.’” Id. (quoting Morgan, 633

 A.2d at 998). “Under New Jersey law, a claim for civil conspiracy cannot survive without a viable

 underlying tort.” Dist. 1199P Health & Welfare Plan v. Janssen, L.P., 784 F. Supp. 2d 508, 533

 (D.N.J. 2011).

        Flint’s civil conspiracy claim is explicitly based on its CFA and common-law fraud claims,

 not the PLA. TAC ¶ 216 (“Defendants entered into an agreement with one another to commit an

 unlawful act, namely violations of the CFA as in Count IV and fraud as in Count V.”). Thus the

 argument as to the PLA is misplaced, and the Court has already determined that the CFA and fraud

 claims are sufficiently pled. Flint has adequately alleged an underlying unlawful act.




                                                  31
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 32 of 33 PageID: 3699




          The Court turns to the issue of whether Flint has adequately alleged “a combination” or

 “agreement” between “two or more persons” to commit the unlawful act and overt acts in

 furtherance of the conspiracy. Banco Popular N. Am. v. Gandi, 876 A.2d 253, 263 (N.J. 2003).

 Here, Flint alleges that, in 2012, Cenotec introduced Fox and Richardson to CZM and “directed

 them to secretly ‘sell’ CZM as CZS . . . without ‘tell[ing] any Fox customers about the difference’

 between the two products.” TAC ¶ 79. Flint further alleges that Fox and Richardson agreed to

 take this course of action, id.; Cenotec supplied Fox with CZM instead of CZS, id. ¶ 217;

 Richardson directed Fox employees “to misbrand and misidentify the new CZM product as CZS

 on the labels, order acknowledgements, packing slips, spec sheets, and other documents Fox

 provided to customers,” id. ¶ 87; and, that Fox shipped CZM disguised as CZS to its customers,

 id. ¶ 92. These allegations support a plausible inference that Defendants conspired to falsely pass-

 off CZM as CZS to Fox’s customers.

          Richardson’s remaining argument also falls short. Richardson claims that the conspiracy

 claim fails because “officers of a corporation . . . acting in their corporate capacity . . . cannot

 conspire with the corporation alone.” Rich. Br. at 27. But Richardson’s own case contradicts his

 position. In Robison, the principle case Richardson relies on, the Third Circuit stated that “a . . .

 conspiracy between a corporation and one of its officers may be maintained if the officer is acting

 in a personal, as opposed to official, capacity, or if independent third parties are alleged to have

 joined the conspiracy.” Robison, 848 F.2d at 431 (citation omitted). Here, Flint alleges an

 independent third party, Cenotec, joined the conspiracy. Thus, Richardson’s argument that he

 could not have conspired with Fox alone, while accurate, misses the mark because Flint has not

 made such an allegation. The Court denies Defendants’ motions to dismiss Flint’s conspiracy

 claim.



                                                  32
Case 2:16-cv-03009-JMV-MF Document 262 Filed 10/20/20 Page 33 of 33 PageID: 3700




    V.      CONCLUSION

         For the foregoing reasons, Defendants’ motions to dismiss, D.E. 228, D.E. 232, D.E. 236,

 are denied. An appropriate Order accompanies this Opinion.

 Dated: October 20, 2020

                                                            __________________________
                                                            John Michael Vazquez, U.S.D.J.




                                               33
